DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment after final filed on February 15, 2022.  The amendment is entered, and currently claims 1-3, 5-13, and 15-20 remain in the examination.

Allowable Subject Matter
2.	Claims 1-3, 5-13, and 15-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a delivery method, a package storage system and a control device for controlling a package storage system.  The claims are directed at a delivery method and a package storage system. The delivery method comprises receiving from a scanner delivery information of the package; storing slot information for the package is stored and delivery information of the package; determining a specific package to be withdrawn from the plurality of packages and outputting a notification to identify the slot that stores the specific package to be withdrawn; and identifying the slot from among the plurality of slots is based on detection data obtained from a sensor that is installed within the sensor. Such a method is neither disclosed nor suggested by the cited references.  The allowable subject matter was indicated in the previous Office Action, and the allowable subject matter is incorporated into independent claims.  All pending claims are allowed.   

Conclusion
Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 25, 2022